Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Paik on 12/10/2021.
The application has been amended as follows: 
In claim 1, line 13, after “wherein” delete “either”
In claim 1, line 29, after “and” delete “wherein both pure anomers and mixtures of α- and β- anomers of the above mentioned structural variations are claimed” and insert ---and further comprising both pure amomers or mixtures of α- and β- anomers of structural Formulae of ɪ, ɪɪ, ɪɪɪ ---
In claim 1, line 32, after “one of” delete “Gadolinium” and insert --- gadolinium ---
In claim 1, line 33, after “chelates or” delete “Gadolinium” and insert --- gadolinium ---
In claim 3, line 2, after “composition is” delete “intended”
In claim 5, line 2, after “and” delete” has the ability to”

In claim 11, line 17, after “and” delete “wherein both pure anomers and mixtures of α- and β- anomers of the above mentioned structural variations are claimed” and insert ---and further comprising both pure amomers or mixtures of α- and β- anomers of structural Formulae of ɪV ---
In claim 13, line 15, after “mixtures of anomers” delete “such as”
In claim 13, line 15, after “and” delete “wherein both pure anomers and mixtures of α- and β- anomers of the above mentioned structural variations are claimed” and insert ---and further comprising both pure amomers or mixtures of α- and β- anomers of structural Formulae of V ---
In claim 17, starting of line 3, after “two imaging methods,” delete “such as visible by at least two imaging methods”
In claims 19, 20 and 21, beginning of line 3, delete “Gadolinium” and insert --- gadolinium ---
In claim 24, line 3, after “into” delete “the”
Claims 7, 8, 25 and 26 are cancelled.
Claims 11-13 are rejoined. According to rejoinder provision under MPEP 821.04 claims are examined and allowed because they are dependent of allowed claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art is combination of US 2016/0089454 and US 5,356,635 which discloses a X-ray contrast composition which exhibits contrast properties and at least 60% of an administered amount of composition remains more than 24 hours within 10 cm from an injection point, but fails to disclose MR imaging composition comprising non-water soluble carbohydrates where at least 50% of these non-water soluble carbohydrates are chosen from the group defined in claim 1 to provide a better contrast, such as between CT and MR, and using such non-water soluble carbohydrates to create dark or bright contrast distinction in two different phases with spatial separation in a formed marker and an MR imaging contrast agent containing Gadolinium associated with a chelate chosen from PLA-DTPA or PLA-DOTA polymer chelates, or compositions containing an MR imaging contrast agent containing Gadolinium-chelating lipids with DOPE-DOTA(Gd) or BSA-DTPA as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.S/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618